Exhibit LAZARD GROUP LLC COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (a)(b) The following table sets forth the ratio of earnings to fixed charges for Lazard Group LLC and its subsidiaries (“Lazard Group”) on a consolidated basis. Year Ended December 31, 2007 2006 2005 2004 2003 (dollars in thousands) Operating income from continuing operations $ 436,064 $ 333,676 $ 345,676 $ 367,824 $ 438,736 Add—Fixed charges 154,790 119,698 94,659 55,327 47,664 Operating income from continuing operations before fixed charges $ 590,854 $ 453,374 $ 440,335 $ 423,151 $ 486,400 Fixed Charges: Interest (c) $ 136,529 $ 104,348 $ 78,375 $ 39,551 $ 34,967 Other (d) 18,261 15,350 16,284 15,776 12,697 Total fixed charges $ 154,790 $ 119,698 $ 94,659 $ 55,327 $ 47,664 Ratio of earnings to fixed charges (e) 3.82 3.79 4.65 7.65 10.20 (a) Data presented relates to Lazard Group’s continuing operations. (b) For purposes of computing the ratio of earnings to fixed charges: • earnings for the years ended December 31, 2007, 2006, 2005, 2004 and 2003 represent income from continuing operations before income taxes and minority interest in net income, and, for periods prior to May 10, 2005, the date of Lazard Ltd’s equity public offering, before distributions for services rendered by managing directors and employee members of Lazard Asset Management LLC, and before fixed charges, • fixed charges represent the interest expense from continuing operations and the portion of rental expense from continuing operations which represents an appropriate interest factor. (c) Lazard Group’s policy is to include interest expense on unrecognized tax benefits in income tax expense.Accordingly, such interest expense is not included in the computations of the ratio of earnings to fixed charges. (d) Other fixed charges consists of the interest factor in rentals. (e) The results of operations for periods until Lazard Ltd’s equity public offering and the financing transactions on May 10, 2005 are not comparable to results of operations for subsequent periods as described below. • payment for services rendered by Lazard Group’s managing directors, which, as a result of Lazard Group operating as a limited liability company, historically had been accounted for as distributions from members’ capital, or in some cases as minority interest, rather than as compensation and benefits expense.As a result, Lazard Group’s operating income historically has not reflected payments for services rendered by its managing directors.For periods subsequent to the consummation of the equity public offering, the consolidated financial statements of Lazard Group include all payments for services rendered by its managing directors in compensation and benefits expense. 2 • the use of proceeds from the financing transactions. • the net incremental expense related to the financing transactions.
